Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1, 2 and 4-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a ground bracket serving as a ground of the circuit board, and directly grounded to a pillar of the vehicle body which is provided at an angle different from an angle of the roof surface for improving sensitivity of a substantially perpendicular polarization of the grounded antenna element, the substantially perpendicular polarization being substantially perpendicular to the roof surface.” 
 Claims 6 and 8-14 depend therefrom.
Regarding independent claim 2, patentability exists, at least in part, with the claimed features of “a ground bracket serving as a ground of the circuit board, and directly grounded to a pillar of the vehicle body which is provided at an angle different from an angle of the roof surface for improving sensitivity of a substantially perpendicular polarization of the grounded antenna element, the substantially perpendicular polarization being substantially perpendicular to the roof surface.”
Claim 7 depends therefrom. 
Regarding independent claim 4, patentability exists, at least in part, with the claimed features of “a ground bracket serving as a ground of the circuit board, and directly grounded to a roof frame which is located adjacent to a pillar of the vehicle body and which is provided at an angle different from an angle of the roof surface for improving sensitivity of a Reply to Office Action of June 1, 2021substantially perpendicular polarization of the 
Claim 5 depends therefrom. 
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HASAN ISLAM/Primary Examiner, Art Unit 2845